             Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 1 of 33




                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    KATERRA INC., et al., 1                                           ) Case No. 21-31861 (DRJ)
                                                                      )
                              Debtors.                                ) (Jointly Administered)
                                                                      )
                                  DEBTORS’ MOTION
                        FOR ENTRY OF AN ORDER (I) APPROVING
             THE PRIVATE SALE OF LORD AECK SARGENT PURSUANT TO
          11 U.S.C. § 363 OF THE BANKRUPTCY CODE, (II) AUTHORIZING THE
        ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
         IN CONNECTION THEREWITH, AND (III) GRANTING RELATED RELIEF

             This motion seeks an order that may adversely affect you. If you oppose the motion,
             you should immediately contact the moving party to resolve the dispute. If you and
             the moving party cannot agree, you must file a response and send a copy to the moving
             party. You must file and serve your response within 21 days of the date this was
             served on you. Your response must state why the motion should not be granted. If
             you do not file a timely response, the relief may be granted without further notice to
             you. If you oppose the motion and have not reached an agreement, you must attend
             the hearing. Unless the parties agree otherwise, the court may consider evidence at
             the hearing and may decide the motion at the hearing.
             Represented parties should act through their attorney.

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

submit this motion (this “Motion”) and in support thereof will file the Declaration of Jay

Weinberger in Support of the Debtors’ Motion for Entry of an Order (I) Approving the Private

Sale of Lord Aeck Sargent Pursuant to 11 U.S.C. § 363 of the Bankruptcy Code, (II) Authorizing

the Assumption and Assignment of Certain Executory Contracts in Connection Therewith, and




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/katerra. The location of Debtor Katerra Inc.’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de Ventura,
      Scottsdale, Arizona 85258.
        Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 2 of 33




(III) Granting Related Relief (the “Weinberger Declaration”).                         In support of this Motion,

the Debtors state:

                                             Preliminary Statement

        1.        By this Motion, the Debtors seek authority to consummate a private sale (the “Sale

Transaction”) of their Lord Aeck Sargent business (“LAS”)—a leading and award-winning

architecture, interior design, and planning firm based in Atlanta, Georgia—to an entity formed by

certain employees, managers, and former owners of LAS, namely, Lord, Aeck Sargent

Planning & Design, Inc. (the “Purchaser”). 2 The Debtors acquired LAS in June 2018 to bolster

their design expertise and footprint as part of their plan to fully integrate their design-build

construction business. Following the acquisition, the original LAS team continued to manage and

operate its business under the Katerra umbrella.

        2.        In connection with the deterioration of the Debtors’ business prior to the Petition

Date, the Debtors sought any and all transactions to save their successful business operations, keep

their employees employed, and reduce disruption for customers (which in turn would decrease

rejection damages claims, and increase recoveries for unsecured creditors in these chapter 11

cases). As part of those efforts, the Debtors and the Purchaser—leading figures in the architecture-

world and the driving force behind LAS’s success—began to explore a transaction whereby the

LAS management team would purchase the assets of LAS from the Debtors.

        3.        Without the commitment of the Purchaser to move forward with the Sale

Transaction, the Debtors were seriously considering an imminent closure and liquidation of LAS,


2   For the reasons set forth herein, the assets subject to this Motion will not be subject to the sale and auction process
    described in the Debtors’ Motion for Entry of (A) an Order (I) Approving Bidding Procedures for the Sale of the
    Debtors’ Assets, (II) Approving Bid Protections, (III) Scheduling Certain Dates with Respect Thereto
    (IV) Approving the Form and Manner of Notice Thereof, and (V) Approving Contract Assumption and Assignment
    Procedures, and (B) an Order Authorizing the Debtors to Enter Into Definitive Purchase Agreements filed by
    Debtor Katerra, Inc. [Docket No. 30] (the “Bidding Procedures Motion”).




                                                            2
       Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 3 of 33




which would have resulted in significant job losses, disruption of client projects, and substantial

claims against the Debtors’ estates resulting from the rejection of numerous contracts that will,

subject to Court approval, instead be assumed and cured in conjunction with the Sale Transaction.

       4.      Facing the wind-down and liquidation of the overall business, the Debtors viewed

the discussion with the LAS management team as the only viable path forward. Specifically, the

LAS managers are intimately familiar with the business they operate and are able to move very

quickly on definitive terms without due diligence outs. Additionally, no other party can match the

significant value proposition unlocked by the participation in the business of the LAS managers—

one of whom is a named founder in “Lord Aeck Sargent.” Absent approval of the Sale Transaction,

the Debtors believe these individuals would simply start a new architectural design firm.

       5.      Accordingly, the Debtors determined that the best (and perhaps only) option was to

promptly engage in arm’s length, robust negotiations with the Purchaser’s representatives

regarding mutually agreeable sale terms in order to preserve value for all stakeholders. The

Debtors and the Purchaser agreed on terms that will allow the Debtors to access liquidity in the

near-term, preserve approximately 115 jobs, cap administrative costs, shed operational liabilities,

and do right by LAS’s vendors, suppliers, and customers. Absent consummation of the Sale

Transaction, the Debtors would face continued negative cash flow, wind-down costs, and

employee obligations. For these reasons, the Debtors believe that entering into the transaction is

a sound exercise of their business judgment and value-maximizing for creditors. The Debtors do

not believe a third-party purchaser is likely to invest in this business under the circumstances.

       6.      Specifically, as consideration for the Sale Transaction, the Purchaser has agreed to

total consideration paid to the Debtors of approximately $2 million to $5 million comprised of

(a) approximately $1.7 million of cash and (b) approximately $1.5 million to $3 million of




                                                  3
          Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 4 of 33




Assumed Liabilities. Additionally, the Debtors will avoid exposure to approximately $3 million

of contractual liabilities as part of the Purchaser’s assumption of ongoing projects, plus additional

claims from other parties participating in LAS’s projects.

          7.         The following is a summary of the key terms and conditions of the Sale Transaction

set forth in that certain Term Sheet attached hereto as Exhibit A. 3

                            Purchaser will acquire substantially all of the assets (the “Acquired Assets”) and assume certain
    Scope of Transaction
                            liabilities (the “Assumed Liabilities”) subject to some excluded (the “Excluded Assets”) or
                            assume certain liabilities (the “Excluded Liabilities”).

    Purchase Price          The Purchase Price is $1,655,862 in cash, plus (i) Assumed Liabilities, plus (ii) any Cure Costs
                            for assumed contracts and leases, plus (iii) any unpaid Undetermined Contract Obligations.

                               A Deposit of $700,000 paid within 5 days of execution of the Term Sheet, pursuant to the
                                following terms:
                                     To be funded into a segregated escrow;
                                     The Deposit shall be applied to the Purchase Price upon Closing; and
    Deposit
                                     In the event Purchaser breaches obligations under the Term Sheet, the Deposit will be
                                      held in escrow subject to a determination of damages or agreement between the parties.
                               In the event that Seller closes sale to another party, Deposit will be returned to Purchaser as
                                soon as reasonably practicable.

                               Purchaser and Seller will work in good faith to facilitate transition of (i) all employees that
                                the Purchaser intends to keep and (ii) any contracts and leases that Purchaser intends to
    Employees and               assume.
    Integration
                               Purchaser will be liable for any contract costs incurred by Seller to maintain contracts until
                                assumption or rejection of such contracts.




In addition, the Term Sheet includes a standard “fiduciary out” to ensure the Debtors are

maximizing the value of their estates through the Sale Transaction.

          8.         In connection with the relief sought herein, the Debtors will file a purchase

agreement (as may be amended, supplemented, or otherwise modified from time to time,




3     The following summary chart is included for the convenience of the Court and parties. To the extent this summary
      conflicts with the Term Sheet, the Term Sheet shall govern. Capitalized terms used in this summary chart but not
      otherwise defined herein shall have the meanings ascribed to them in the Term Sheet.




                                                              4
          Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 5 of 33




the “Purchase Agreement”) memorializing the terms of the Term Sheet and the Sale Transaction

as soon as reasonably practicable.

          9.       In the Debtors’ business judgment, the Sale Transaction is fair, reasonable, and the

best available option to maximize value for the Debtors and all stakeholders.

                                            Relief Requested

          10.      The Debtors seek entry of an order (the “Order”), substantially in the form attached

hereto:        (a) authorizing (i) the private sale of LAS free and clear of liens, claims, and

encumbrances, (ii) the Debtors to enter into and perform under the Sale Transaction pursuant to

the Purchase Agreement to be filed with the Court, and (iii) the Debtors to assume and assign the

Assigned Contracts pursuant to the Assumption and Assignment Procedures; and (b) granting

related relief.

                                         Jurisdiction and Venue

          11.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court.

          12.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          13.      The statutory bases for the relief requested herein are sections 105, 363, and 365 of

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 2002

and 6004, and rules 1075-1, 4002-1(e), 6004-11, and 9013-1 of the Bankruptcy Local Rules for

the Southern District of Texas (the “Bankruptcy Local Rules”).




                                                     5
        Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 6 of 33




                                                  Background

        14.      Katerra Inc., together with its Debtor and non-Debtor subsidiaries (“Katerra”), is a

technology-driven construction company that develops, manufactures, and markets products and

services in the commercial and residential construction spaces. Katerra delivers a comprehensive

suite of products and services for its clients through a distinct model that combines end-to-end

integration with significant investment in technological and design innovation. Katerra offers

services to its clients through three distinct offerings: (a) end-to-end new build; (b) construction

services; and (c) renovations. Katerra has approximately 6,400 employees who are primarily

located in nine countries. In the year ending 2020, Katerra’s operations generated revenue of

approximately $1.75 billion.

        15.      On June 6, 2021 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding the facts and

circumstances of these chapter 11 cases is set forth in the Declaration of Marc Liebman in Support

of Chapter 11 Petitions and First Day Motions [Docket No. 37] and in the Declaration of Matthew

R. Niemann in Support of (A) DIP Financing and (B) All First Day Relief [Docket No. 40]

(the “First Day Declarations”) filed on the Petition Date and incorporated by reference herein. 4 As

described in more detail in the First Day Declarations, the Debtors commenced these chapter 11

cases in the face of a liquidity crisis and with the goal of facilitating a marketing and sale process

for their assets to maximize value and creditor recoveries.

        16.      The Debtors are operating their businesses and managing their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On June 7,



4   Capitalized terms used but not yet defined in this Motion shall have the meanings given to them in the Term Sheet
    or the First Day Declarations, or later in this Motion.




                                                         6
         Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 7 of 33




2021, the Court entered an order [Docket No. 38] authorizing procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases, and no committees

have been appointed or designated.

                                                  Basis for Relief

I.       The Sale Transaction and the Debtors’ Entry into the Purchase Agreement Should
         Be Approved as an Exercise of the Debtors’ Sound Business Judgment.

         17.      Under section 363(b) of the Bankruptcy Code, a debtor, “after notice and a hearing,

may use, sell, or lease, other than in the ordinary course of business, property of the estate.” 5 It is

well-established in this jurisdiction that a debtor may sell estate property outside the ordinary

course of business under this provision if there is a good business reason for doing so. 6 “Great

judicial deference is given to the [debtor in possession’s] exercise of business judgment” regarding

the sale of estate property. 7 Once a debtor articulates a good business reason for the sale of estate

property outside the ordinary course of business, it is presumed that the debtor’s decision to move

forward with the sale was made “on an informed basis, in good faith, and in the honest belief that

the [transaction] was in the best interests of the [debtor] company.” 8

         18.      Consummating the Sale Transaction and entering into the Purchase Agreement is a

sound exercise of the Debtors’ business judgment and maximizes value for their stakeholders. The


5    11 U.S.C. § 363(b)(1).

6    See, e.g., In re ASARCO, L.L.C., 650 F.3d 593, 601 (5th Cir. 2011); In re State Park Bldg. Grp., Ltd., 331
     B.R. 251, 254 (Bankr. N.D. Tex. 2005).
7    State Park Bldg. Grp., 331 B.R. at 254.

8    In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1990); see Richmond Leasing Co. v. Capital Bank, N.A.,
     762 F.2d 1303, 1309 (5th Cir. 1985) (“As long as [the sale of estate property] appears to enhance [the] debtor’s
     estate, court approval of a [debtor in possession’s] decision to [sell the property] should only be withheld if the
     [debtor’s] judgment is clearly erroneous, too speculative, or contrary to the provisions of the Bankruptcy Code.”)
     (internal quotation marks and citation omitted).




                                                           7
         Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 8 of 33




Sale Transaction is the product of a robust, arm’s length negotiation between sophisticated parties

represented by able counsel. Selling the assets of LAS will provide additional liquidity to the

estates at closing and relieve the Debtors of ongoing cash outlays and upkeep costs associated with

ownership of the business while protecting LAS’s customers and employees from any protracted

delays or uncertainty in connection with these chapter 11 cases. The Debtors believe no further

marketing of LAS’s assets is necessary or would realistically increase the potential sales price for

the benefit of Debtors and their estates in a similarly expedited timeline. Accordingly, the Debtors

have determined that the proposed sale is the value-maximizing disposition of the business. In

reaching this conclusion, the Debtors acted on an informed basis, in good faith, and with the honest

belief that the Sale Transaction is in the best interests of the Debtors’ estates. Accordingly, the

Debtors submit that the sale of LAS’s assets pursuant to the terms of the Purchase Agreement

should be approved.

II.       The Purchaser is a Good Faith Purchaser and Is Entitled to Full Protections Pursuant
          to Section 363(m) of the Bankruptcy Code.

          19.     Because the Purchaser has acted in good faith, it is entitled to the benefits and

protections provided by section 363(m) of the Bankruptcy Code in connection with the Sale

Transaction. Section 363(m) of the Bankruptcy Code provides in pertinent part:

                  [t]he reversal or modification on appeal of an authorization under
                  subsection (b) or (c) of this section of a sale or lease of property does
                  not affect the validity of a sale or lease under such authorization to
                  an entity that purchased or leased such property in good faith,
                  whether or not such entity knew of the pendency of the appeal,
                  unless such authorization and such sale or lease were stayed pending
                  appeal. 9




9     11 U.S.C. § 363(m).




                                                     8
           Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 9 of 33




Section 363(m) of the Bankruptcy Code protects a purchaser of assets sold pursuant to section 363

of the Bankruptcy Code from the risk that it will lose its interest in the acquired assets if the order

allowing the sale is reversed on appeal. Purchasers are provided this protection so long as they

purchased the assets in “good faith.” 10 Although the Bankruptcy Code does not define “good faith

purchaser,” the Fifth Circuit has stated that a good faith purchaser is one who (a) “purchases the

assets for value, in good faith, and without notice of adverse claims” and (b) has not conducted

itself in a way that “involves fraud, collusion between the purchaser and other bidders or the

trustee, or an attempt to take grossly unfair advantage of other bidders.” 11 Courts generally

conclude that a purchaser has acted in good faith as long as the consideration is adequate and

reasonable and the terms of the transaction are fully disclosed. 12

           20.    Here, the Debtors engaged in good faith, arm’s-length discussions with the

Purchaser to reach an agreement with the Purchaser that would be mutually beneficial to both

parties. The Debtors and the Purchaser were each represented by separate counsel in connection

with the negotiation and documentation of the Purchase Agreement.             A fair and transparent

process, such as that conducted by the Debtors here, ensures the Sale Transaction is at arm’s length,

without collusion or fraud, and entered into in good faith. Accordingly, the Debtors request that

the Court determine that the Purchaser has negotiated and acted at all times in good faith and, as a

result, is entitled to the full protections of good faith purchasers under section 363(m) of the

Bankruptcy Code.




10   Id.

11   In re TMT Procurement Corp., 764 F.3d 512, 521 (5th Cir. 2014).
12   In re Abbotts Dairies, 788 F.2d 143, 149–50 (3d Cir. 1986).




                                                         9
          Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 10 of 33




III.       The Sale Transaction is Appropriate Under Bankruptcy Rule 6004.

           21.      Bankruptcy Rule 6004(f)(1) permits a debtor to sell property of the estate outside

of the ordinary course of its business by private sale. 13 Courts generally afford debtors in

possession broad discretion to determine the manner in which estate property is sold. 14 Private

sales by a debtor outside of the ordinary course of business are appropriate where the debtor

demonstrates that the sale is permissible pursuant to section 363 of the Bankruptcy Code,

i.e., where the debtor articulates a good business reason for the sale. 15 Bankruptcy courts have a

“large measure of discretion” in determining, “based upon the facts and circumstances of the

proposed sale,” whether a private sale, as opposed to a public auction, is appropriate. 16 In general,

courts have approved private sales of less than all the assets of a debtor pursuant to

section 363(b)(1) of the Bankruptcy Code as long as the debtor provides a valid business reason

for not conducting an auction. 17

           22.      In an exercise of their sound business judgment, the Debtors have determined that

consummating the Sale Transaction on a private basis is appropriate in light of the facts and



13     Fed. R. Bankr. P. 6004(f)(1); see In re Cypresswood Land Partners, I, 409 B.R. 396, 436 (Bankr. S.D. Tex. 2009)
       (“[T]here is no prohibition against a private sale . . . and there is no requirement that the sale be by public
       auction.”).
14     See, e.g., In re Bakalis, 220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998); In re Alisa P’ship, 15 B.R. 802, 802 (Bankr.
       D. Del. 1981).
15     See, e.g., In re Schipper, 933 F.2d 513, 514 (7th Cir. 1991) (private real estate sale by debtor approved when
       purchase price was the same as independent appraisal); In re Condere Corp., 228 B.R. 615, 629 (Bankr. S.D.
       Miss. 1998) (authorizing private sale of debtors’ tire company where “[d]ebtor has shown a sufficient business
       justification for the sale of the assets to the [p]urchaser”).
16     In re Embrace Sys. Corp., 178 B.R. 112, 123 (Bankr. W.D. Mich. 1995); In re Blue Coal Corp., 168 B.R. 553,
       564 (Bankr. M.D. Pa. 1994).
17     See, e.g., In re Wellman, Inc., No. 08-10595 (SMB) (Bankr. S.D.N.Y. Oct. 6, 2008) (approving private sale of
       industrial complex for $17.9 million); In re W.R, Grace & Co., No. 01-01139 (JKF) (Bankr. D. Del. July 23,
       2007) (authorizing private sale of business line for approximately $22 million); In re Solutia, Inc., No. 03-17949
       (SCC) (Bankr. S.D.N.Y. Dec. 28, 2006) (approving private sale of real property for approximately $7.1 million).




                                                            10
         Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 11 of 33




circumstances of these chapter 11 cases and is in the best interest of their estates and all parties in

interest. An auction for LAS at this juncture is impractical and unlikely to yield more value for

the Debtors’ estates. Further, extending the sale timeline would likely cause additional strain on

the Debtors’ liquidity and potentially jeopardize the sale of LAS to any counterparty as customers

explore alternative design firms, key employees seek alternative employment, and the Debtors risk

“losses exponentially increased due to time.” 18 Additionally, the Debtors and Purchaser also desire

to consummate the proposed sale as soon as practicable upon entry of the Order to minimize

interruption and delay on LAS’s ongoing projects. Given these circumstances, the Debtors believe

that the Purchaser’s offer is the highest and best offer and that the Sale Transaction is appropriate

under the circumstances.

IV.       The Sale Should be Approved “Free and Clear” Under Section 363(f) of the
          Bankruptcy Code.

          23.      The Debtors also seek to consummate the Sale Transaction free and clear of all

liens, claims, encumbrances, and other interests pursuant to section 363(f) of the Bankruptcy Code.

Section 363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and clear of any

interest in such property if:

                   (1)     applicable nonbankruptcy law permits sale of such property free and clear
                           of such interest;

                   (2)     the holder of the interest consents;

                   (3)     such interest is a lien and the price at which such property is sold exceeds
                           the value of all liens on such property;

                   (4)     such interest is in bona fide dispute; or




18    Hr’g Tr. 52:23-24 (June 7, 2021).




                                                     11
        Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 12 of 33




                  (5)      the holder of the interest could be compelled, in a legal or equitable
                           proceeding, to accept a money satisfaction of such interest. 19

Section 363(f) of the Bankruptcy Code is drafted in the disjunctive. Thus, satisfaction of any of

the requirements enumerated therein will suffice to warrant the sale of the applicable property free

and clear of all interests (i.e., all liens, claims, rights, interests, charges or encumbrances), except

with respect to any interests that may be assumed under the applicable agreement. 20

         24.      With respect to any party asserting a lien, claim, or encumbrance, the Debtors

anticipate that they will be able to satisfy one or more of the conditions set forth in section 363(f).

To the extent there are liens on the Acquired Assets, the Debtors anticipate that holders of such

liens will consent to the sale because such sale will provide the most efficient approach to realizing

proceeds for, among other things, the repayment of amounts due to such parties. Any and all liens

on the Acquired Assets will attach to the remaining net proceeds of such sales with the same force,

effect, and priority as such liens currently have on these assets, subject to the rights and defenses,

if any, of the Debtors and of any party-in-interest with respect thereto. Additionally, prior to the

filing of this Motion, the Debtors consulted with the DIP Lender regarding the Sale and the relief

sought herein. Here, there is no opposition to the Sale Transaction from the DIP Lender. Any

other entity that does not object to the sale should be deemed to have consented.

         25.      Thus, section 363(f)(3) of the Bankruptcy Code is satisfied.                         The Debtors

accordingly request authority to convey the Acquired Assets to the Purchaser free and clear of all

liens, claims, rights, interests, charges, and encumbrances, with any such liens, claims, rights,

interests, charges, and encumbrances to attach to the proceeds from the sale of the Acquired Assets.


19   11 U.S.C. § 363(f).

20   See In re C-Power Prods., Inc., 230 B.R. 800 (Bankr. N.D. Tex. 1998); In re Nature Leisure Times, LLC,
     No. 06-41357, 2007 Bankr. LEXIS 4333, at *7 (Bankr. E.D. Tex. Dec. 19, 2007) (“satisfaction of any one of the
     requirements [of Section 363(f)] will suffice to warrant the Debtors’ sale . . . free and clear of all interests”).




                                                          12
      Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 13 of 33




V.     The Debtors Should Be Authorized to Assume and Assign Certain Executory
       Contracts to the Purchaser pursuant to the Assumption and Assignment Procedures
       and in Accordance with the Sale Order.

       26.     Section 365 of the Bankruptcy Code authorizes a debtor to assume and assign its

executory contracts and unexpired leases, subject to court approval, provided that the defaults

under such contracts and leases are cured and adequate assurance of future performance is

provided. A debtor’s decision to assume, assume and assign, or reject an executory contract or

unexpired lease must only satisfy the “business judgment rule” and will not be subject to review

unless such decision is clearly an unreasonable exercise of such judgment.        See, e.g., Grp. of

Institutional Investors v. Chicago, Milwaukee, St. Paul & Pacific Ry. Co., 318 U.S. 523, 550–51

(1943) (applying Bankr. Act section 77(b), predecessor to Bankruptcy Code section 365, and

rejecting test of whether executory contract was burdensome in favor of whether rejection is within

debtor’s business judgment).

       27.     Here, the Court should approve the assumption and assignment of certain contracts

(the “Assigned Contracts”) pursuant to procedures set forth herein (the “Assumption and

Assignment Procedures”) where the Debtors and the Purchaser determine it is an essential

component of the Sale Transaction.       First, certain of the Debtors’ contracts are critical to

effectively operate LAS and serve its customers and, as such, they are essential to consummati ng

the Sale Transaction. Second, section 365 counterparties will have notice and opportunity to raise

any issues including with respect to cure and adequate assurance of performance with the proposed

assignee. Their respective rights, remedies, defenses and so forth are preserved. Third, the

Debtors submit that the statutory requirements of section 365(b)(1)(A) of the Bankruptcy Code

will be promptly satisfied, because the Term Sheet provides that the Purchaser will cure all defaults

associated with the Assigned Contracts and required to be cured under section 365(b) of the

Bankruptcy Code will be cured as part of the Sale Transaction.


                                                 13
Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 14 of 33




28.   Particularly, the proposed Assumption and Assignment Procedures are as follows:

      a.     Cure Notice. Within five (5) business days after the filing of this Motion,
             the Debtors will file with the Court and serve via first class mail, electronic
             mail, or overnight delivery, a cure notice (as may be amended,
             supplemented, or otherwise modified from time to time the “Cure Notice”),
             substantially in the form of cure notice attached as Exhibit B hereto, on
             certain non-Debtor contract counterparties (collectively, the “Contract
             Counterparties”).

      b.     Supplemental Cure Notices. The Debtors reserve the right to supplement
             or amend the Cure Notice as they determine to be necessary (each
             a “Supplemental Cure Notice”) to add or remove Assigned Contracts and/or
             to modify the information contained therein, including any necessary
             corrections related to identification of Contract Counterparties and/or Cure
             Costs (defined below). The Debtors will serve any such Supplemental Cure
             Notice on the Contract Counterparties who may be impacted by any such
             Supplemental Cure Notice by the same means used to serve the original
             Cure Notice, as set forth above.

      c.     Content of Cure Notice. The Cure Notice (and any Supplemental Cure
             Notices) shall notify the applicable Contract Counterparties that the
             Contracts may be subject to assumption and assignment in connection with
             the Sale, and contain the following information: (i) a list of the applicable
             Assigned Contracts; (ii) the applicable Contract Counterparties; (iii) the
             Debtors’ good faith estimate of the proposed amount necessary to cure all
             monetary defaults, if any, under each Assigned Contract (the “Cure Costs”);
             and (iv) the deadline by which any Contract Counterparty to an Assigned
             Contract must file an objection to the proposed assumption, assignment,
             cure, and/or adequate assurance and the procedures relating thereto
             (the “Cure Objection”); provided that service of a Cure Notice or
             Supplemental Cure Notice does not constitute an admission that such
             Assigned Contract is an executory contract or unexpired lease or that such
             Assigned Contract will be assumed at any point by the Debtors or assumed
             and assigned pursuant to the Purchase Agreement.

      d.     Cure Objections. Cure Objections, if any, to a Cure Notice must: (i) be in
             writing; (ii) comply with the applicable provisions of the Bankruptcy Rules,
             the Bankruptcy Local Rules, and any order governing the administration of
             these chapter 11 cases; (iii) state with specificity the nature of the objection
             and, if the Cure Objection pertains to the proposed Cure Costs, state the cure
             amount alleged to be owed to the objecting Contract Counterparty, together
             with any applicable and appropriate documentation in support thereof; and
             (iv) be filed with the Court no later than 14 days following the date of
             service of the Cure Notice (or Supplemental Cure Notice, if applicable ),
             at 4:00 p.m. (prevailing Central Time) (the “Cure Objection Deadline”);
             provided that the Debtors may modify the Cure Objection Deadline by filing


                                       14
      Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 15 of 33




                      a notice of such modification on the Court’s docket, if applicable.

              e.      Effects of Filing a Cure Objection. A properly filed Cure Objection will
                      reserve such objecting party’s rights against the Debtors only with respect
                      to the assumption and assignment of the Assigned Contract at issue, and/or
                      objection to the accompanying Cure Costs, as set forth in the
                      Cure Objection, but will not constitute an objection to the remaining relief
                      requested in the Motion.

              f.      Dispute Resolution. Parties may resolve any Cure Objection in the
                      ordinary course. Any Cure Objection to the proposed assumption and
                      assignment of an Assigned Contract or Cure Costs that remains unresolved
                      as of the Sale hearing shall be heard at such later date as may be agreed
                      upon by the parties or fixed by the Court. To the extent that any
                      Cure Objection cannot be resolved by the parties, such Contract shall be
                      assumed and assigned only upon satisfactory resolution of the
                      Cure Objection. To the extent a Cure Objection remains unresolved, the
                      Contract may be conditionally assumed and assigned with the consent of
                      the Contract Counterparty and the Purchaser, pending a resolution of the
                      Cure Objection satisfactory to the Purchaser, after notice and a hearing. The
                      Debtors reserve the right to ultimately reject any Assigned Contract if any
                      such dispute cannot be resolved to the satisfaction of the Debtors and the
                      Purchaser in a timely manner, in which case neither the Debtors nor the
                      Purchaser will be liable for the payment of any cure costs, and the Purchaser
                      will have no further liability under any such contract.

              g.      No Cure Objections. If there are no Cure Objections, or if a Contract
                      Counterparty does not file and serve a Cure Objection in a manner that is
                      consistent with the requirements set forth above, and absent a subsequent
                      order of the Court establishing an alternative Cure Cost, (i) the Cure Costs,
                      if any, set forth in the Cure Notice shall be controlling, notwithstanding
                      anything to the contrary in any Contract or any other document, and
                      (ii) upon entry of the Order, the Contract Counterparty will be deemed to
                      have consented to the assumption or assumption and assignment of the
                      Contract and the Cure Costs, if any, and will be forever barred from
                      objecting to the assumption or assumption and assignment of such Contract
                      and rights thereunder, including the Cure Costs, if any, and from asserting
                      any other claims related to such Contract against the Debtors or the
                      Purchaser, or the property of any of them.

       29.    Accordingly, the Debtors submit the assumption and assignment of the Assigned

Contracts in connection with the Sale Transaction should be authorized.




                                               15
      Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 16 of 33




                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       30.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       31.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptc y

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion or a finding that any particular claim is an administrative expense claim

or other priority claim; (e) other than with respect to Assigned Contracts, a request or authorization

to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver

or limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy Code or

any other applicable law; or (h) a concession by the Debtors that any liens (contractual, common

law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion

are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens. If the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended and should not be construed




                                                 16
       Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 17 of 33




as an admission as to the validity of any particular claim or a waiver of the Debtors’ or any other

party in interest’s rights to subsequently dispute such claim.

                                                Notice

       32.     The Debtors will provide notice of this Motion to the following parties or their

counsel: (a) the United States Trustee for the Southern District of Texas; (b) the holders of the 40

largest unsecured     claims against      the   Debtors (on a consolidated basis); (c) Weil,

Gotshal & Manges LLP as counsel to the DIP Lender; (d) the Office of the United States Attorney

for the Southern District of Texas; (e) the state attorneys general for states in which the Debtors

conduct business; (f) the Internal Revenue Service; (g) the Securities and Exchange Commission;

(h) the Environmental Protection Agency and similar state environmental agencies for states in

which the Debtors conduct business; (i) Purchaser and counsel thereto; (j) counterparties to the

Assigned Contracts; (k) any party that has requested notice pursuant to Bankruptcy Rule 2002;

and (l) any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-1(d). In light of

the nature of the relief requested, no further notice is required.




                                                  17
      Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 18 of 33




                                           Conclusion

       The Debtors request that the Court enter an order, granting the relief requested in this

Motion and granting such other and further relief as is appropriate under the circumstances.

 Houston, Texas
 June 16, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER LLP                                KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)           Joshua A. Sussberg, P.C. (admitted pro hac vice)
 J. Machir Stull (TX Bar No. 24070697)             Christine A. Okike, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                  601 Lexington Avenue
 Houston, Texas 77010                              New York, New York 10022
 Telephone: (713) 752-4200                         Telephone: (212) 446-4800
 Facsimile: (713) 752-4221                         Facsimile:    (212) 446-4900
 Email:       mcavenaugh@jw.com                    Email:        joshua.sussberg@kirkland.com
               jwertz@jw.com                                     christine.okike@kirkland.com
               mstull@jw.com
                                                   -and-

 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                         Joshua M. Altman (admitted pro hac vice)
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone:       (312) 862-2000
                                                   Facsimile:       (312) 862-2200
                                                   Email:           josh.altman@kirkland.com

                                                   Proposed Co-Counsel to the Debtors
                                                   and Debtors in Possession
      Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 19 of 33




                                     Certificate of Service

       I certify that on June 16, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 20 of 33




                           EXHIBIT A

                            Term Sheet
           Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 21 of 33




                                                    Term Sheet
THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH RESPECT
TO ANY SECURITIES OF THE COMPANY. NOTHING IN THIS TERM SHEET SHALL BE DEEMED TO BE THE
SOLICITATION OF AN ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN. ANY SUCH OFFER OR
SOLICITATION SHALL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

                                  Seller: Lord Aeck Sargent, Inc., a Georgia corporation and Lord Aeck
                                   Sargent, a Katerra Company PLLC (collectively, “Seller”)1
           Parties                Seller Parent: Katerra, Inc.
                                  Purchaser: LAS Member, LLC or its assignee (LAS Member, LLC shall
                                   have the right to assign this Term Sheet to a related entity)
                                  Purchaser will acquire substantially all of the assets (the “Acquired
      Scope of                     Assets”) and assume certain liabilities (the “Assumed Liabilities”) of Seller
     Transaction                  Purchaser will not acquire certain assets (the “Excluded Assets”) or assume
                                   certain liabilities (the “Excluded Liabilities”) of Seller
                                  Substantially all assets of Seller, including without limitation, cash, cash
                                   equivalents, accounts receivable, rights under assigned contracts, any other
                                   claims against third parties or amounts due from third parties, and tangible
                                   assets, excluding the Excluded Assets, and in addition Seller Parent will
    Acquired Assets                make best efforts to obtain necessary consents from third parties to convey
                                   to Purchaser any assets that Seller transferred to any affiliated entities
                                   (including without limitation any intellectual property primarily related to
                                   Seller’s business), including without limitation those assets specified on
                                   Schedule “A”
      Assumed                     See Schedule “B”
      Liabilities
                                  The real property leases in Ann Arbor, Michigan, and Austin, Texas will be
                                   excluded.
                                  The contract between Seller and Student Residence and Dining Facility for
    Excluded Assets                Texas Southern University in Houston, TX
                                  The three contracts between Seller and affiliates of Texas developer
                                   Bomasada for apartment projects in Oklahoma City, OK; Tulsa, OK; and
                                   Birmingham, AL.
      Excluded                    All liabilities except Assumed Liabilities.
     Liabilities
    Undetermined
                                  Purchaser will determine whether to exclude certain contracts and leases,
      Contract
     Obligations                   including without limitation the Seller’s real property leases in Atlanta,

1
           Seller Parent to take commercially reasonable best efforts to obtain necessary consents from affiliated
parties.
   Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 22 of 33




                       Georgia, Chapel Hill, North Carolina, Alexandria, Virginia, and Lexington,
                       Kentucky as promptly as possible after execution of this Term Sheet.
                       Purchaser will be liable for timely payment of all obligations due under
                       such contracts and leases until the court-approved assumption and
                       assignment date or rejection date of such contracts (the “Undetermined
                       Contract Obligations”).
                      Purchaser will be liable for any Undetermined Contract Obligations
                       incurred by Seller to maintain contracts until assumption or rejection of
                       such contracts if the Bankruptcy Court ultimately approves the sale to the
                       Purchaser contemplated herein (the “Sale”); but if Sale not approved by
                       bankruptcy court, Seller or third-party buyer will be liable for such costs.
                      (i) $1,645,892 in cash, plus (ii) Assumed Liabilities, plus (iii) any Cure
                       Costs for assumed contracts and leases, plus (iv) any unpaid Undetermined
Purchase Price
                       Contract Obligations, plus (v) the Working Capital Purchase Price
                       Adjustment, minus (vi) the unpaid Identified PWP Expenses.
                      Deposit of $700,000 to be paid within 5 days of execution of this Term
                       Sheet.
                      To be funded into a segregated escrow and held in escrow by a mutually
                       agreed escrow agent.
                      Deposit shall be applied to the Purchase Price upon Closing.
Purchase Price        In the event Purchaser breaches obligations under this Term Sheet, Deposit
   Deposit
                       will be held in Escrow subject to a determination of damages or agreement
                       between the parties.
                      In the event that Seller sells material portion of the Acquired Assets to
                       another party rendering the Sale impossible, Deposit will be returned to
                       Purchaser no later than 10 days following closing of such sale.
                      Seller and its advisors will work in good faith to obtain court authorization
                       within 30 days of the filing date; provided that a Court-approved date
  Milestones           outside of this window will not be a breach of the Seller’s obligations
                       hereunder
                      Sale to close within 5 days of obtaining court approval.
                      Seller and its advisors will work in good faith to have the Sale be approved
                       as a private sale.
                      In the event of a court-ordered auction process:
                            o Purchaser will serve as the Stalking Horse Bidder on terms
Stalking Horse
                                substantially similar to those contemplated hereunder.
                            o Stalking Horse protections will, subject to court approval, include a
                                breakup fee equal to two percent (2%) of the Purchase Price and a
                                $100,000 overbid.
   Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 23 of 33




                       Each of Purchaser, on the one hand, and Seller, on the other, will be
   Expenses             responsible for their own fees and expenses and those of their respective
                        accountants, bankers, counsel, and other advisors.
                       Seller Parent shall be responsible for (a) payment of the partial payroll for
                        LAS employees (+ related benefits) prior to filing of the bankruptcy
                        petition, and (b) payment of the Seller Pay When Paid Vendors identified
                        on Schedule C in the amount $297,861.94 (the “Identified PWP
                        Expenses”) to the extent permitted by the Bankruptcy Court. Should the
                        Bankruptcy Court not allow the Seller to pay the Identified PWP Expenses,
                        the cash portion of the Purchase Price will be decreased on a dollar-for-
                        dollar basis by the unpaid amount of the Identified PWP Expenses. Seller
                        will make bi-weekly sweeps of the LAS cash account equal to $484,463.00
                        to cover estimated payroll for LAS employees (+ related benefits) (the “Bi-
                        Weekly Payroll Sweep Amount”). Seller believes Buyer is protected from
                        any “oversweeps” through the “Purchase Price Decrease Amount”
                        mechanism. Seller will consult with Purchaser regarding payments for any
                        amounts due, other than to LAS employees, whether they are due pre-
 Treatment of           petition or post-petition.
  Cash and             The cash balance in the LAS account as of end-of-day 6/4/21 is $[ ]
Working Capital        Any amount swept in excess of the Bi-Weekly Payroll Amount will result
                        in a dollar-for-dollar reduction to the cash purchase price at close (the
                        “Purchase Price Decrease Amount”)
                       Should the Seller sweep less than the Bi-Weekly Payroll Amount or
                        contribute cash to the LAS cash account, the cash portion of the purchase
                        price will be increased on a dollar-for-dollar basis by the delta between the
                        Bi-Weekly Payroll Amount and the actual sweep amount or the cash
                        contribution amount, respectively (the “Purchase Price Increase Amount”)
                       The “Working Capital Purchase Price Adjustment” shall be equal to (i) the
                        aggregate sum of the Purchase Price Increase Amounts minus (ii) the
                        aggregate sum of the Purchase Price Decrease Amounts
                       At any time prior to closing, should the Working Capital Purchase Price
                        Adjustment become higher than the Purchase Price Deposit (initially
                        $700,000), the Buyer shall increase the Purchase Price Deposit by such an
                        amount
                       Purchaser and Seller will work in good faith to facilitate transition of (i) all
                        employees that the Purchaser intends to keep and (ii) any contracts and
Employees and
                        leases that Purchaser intends to assume.
 Integration
                       Seller will continue to make sufficient expenditures to maintain business
                        operations at the current level, including without limitation, ensuring all
   Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 24 of 33




                   Seller employees identified by the Purchaser to remain with the business
                   receive their full compensation and benefits as and when they come due
                   and paying all insurance policy premiums until the Closing.
 Binding and      This Term Sheet shall be binding and irrevocable upon execution by the
 Irrevocable       Parties, subject to Seller’s “Fiduciary Out.”
                  The definitive documentation shall contain terms, conditions,
                   representations, warranties, and covenants, each customary for the
Documentation
                   transaction described herein consistent with the terms of this Term Sheet
                   and reasonably acceptable to the Seller and the Purchaser
                  Seller reserves the right to act as it may reasonably determine to be in the
                   best interest of its estate and in fulfilling its fiduciary duties, including by
Fiduciary Out      terminating the Sale to pursue an alternative transaction.
                 If Seller terminates the Sale, the Deposit shall be promptly refunded to
                    Purchaser and no later than 10 days following such termination.


                           [Signatures on following page]
Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 25 of 33
Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 26 of 33




                            Schedule A


                        [To be supplemented]
  Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 27 of 33




                                      Schedule B
                                 Assumed Liabilities


                                   Assumed Liabilities
[to be populated]   [to be populated]
                       Transfer Taxes. Purchaser shall be responsible for any and all
                        transfer, documentary, sales, use, gross receipts, stamp, registration,
                        value added, recording, escrow and other similar taxes and fees
                        (including any penalties and interest) imposed or assessed as a result
                        of the transactions contemplated hereby (including recording and
 Tax Matters            escrow fees and any real property or leasehold interest transfer and
                        any similar Tax) payable in connection with the sale (“Transfer
                        Taxes”).
                       Operational Taxes. Purchaser shall be responsible for any and all
                        property taxes, operational taxes, and other taxes on account of or
                        attributable to the Acquired Assets.
   Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 28 of 33




                                     Schedule C
                               Pay When Paid Vendors


                Project Name                      Vendor       Amount
     UK - Delta Gamma Add/Renovation                       $      5,750.00
    NPS Cumberland GAP NHP Gap Creek                       $     13,675.21
 NPS MALU Exterior Lighting Improvements                   $      6,100.00
  UT Austin Aubrey Lab Renovation - Welch                  $     12,054.00
  UT Austin - Belardi Lab Renovation - EER                 $     10,541.75
   UT Austin - Wang Lab Revnoation - BME                   $      7,500.00
     TAMU West Campus Dining Facility                      $      7,956.00
    Atlantic Realty - Tilly Mill Mixed-Use                 $      1,000.00
 UT Austin Anna Hiss Gymnasium Courtyard                   $     27,428.00
     TAMU West Campus Dining Facility                      $        245.75
       Sage Hall Phase One Renovation                      $      3,000.00
     TAMU West Campus Dining Facility                      $      3,650.00
           NPS Replace EBC Lifts                           $      3,057.27
         Travis County Probate Court                       $        925.00
     TAMU West Campus Dining Facility                      $      1,260.00
Clemson Daniel Hall Renovation and Expansion               $      6,271.75
       Sage Hall Phase One Renovation                      $        126.80
      KSU - Science Lab Addition J-321                     $        645.00
       Sage Hall Phase One Renovation                      $      2,424.00
   NPS MLK Birth Home Lift Improvements                    $      3,000.00
     NPS MLK Birth Home Rehabilitation                     $      2,242.92
     NPS Medgar and Myrlie Evers House                     $      3,760.00
   NPS MLK Birth Home Lift Improvements                    $      2,134.85
Clemson Daniel Hall Renovation and Expansion               $     15,978.00
   VT Hitt Hall and Intelligent Infrastructure             $      1,200.00
     UK - Delta Gamma Add/Renovation                       $     15,000.00
    NPS Repair MACA VC Sewer System                        $     12,187.87
  NPS Lost Colony Amphitheater Wastewater                  $      9,569.57
        NPS - THLH Title III Services                      $        500.00
   UT Austin - Wang Lab Revnoation - BME                   $        600.00
       Sage Hall Phase One Renovation                      $      5,517.98
      Highlands Performing Arts Center                     $      8,182.35
             WCU STEM Facility                             $      8,580.42
             WCU STEM Facility                             $      2,560.00
     UNC MEJ Full Building Renovation                      $      1,550.00
           Duke Bryan - Huang Lab                          $      4,545.00
         RST Development - Garner                          $     15,971.03
  Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 29 of 33




Birmingham Prince Hall Lodge Rehabilitation             $         300.00
Birmingham Prince Hall Lodge Rehabilitation             $         131.25
             WCU Quad Stair                             $       9,000.00
 WCU Hunter Library Renovation Concept                  $       4,250.00
           WCU STEM Facility                            $      13,510.77
            Duke BSL3 Study                             $      10,000.00
      Duke Vivarium C06 Grant 2021                      $       5,500.00
 MEJ: 6th Floor Rodriguez-Romaguera Lab                 $         975.00
    NPS Carver Museum Rehabilitation                    $      20,506.40
    NPS Carver Museum Rehabilitation                    $         518.00
   NC DHHS Molecular Lab Renovation                     $       6,480.00
                  Total:                                $     297,861.94
Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 30 of 33




                           EXHIBIT B

                        Form of Cure Notice
             Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 31 of 33




                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    KATERRA INC., et al., 1                                           ) Case No. 21-31861 (DRJ)
                                                                      )
                              Debtors.                                ) (Jointly Administered)
                                                                      )

                   NOTICE TO CONTRACT PARTIES TO POTENTIALLY
               ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                 YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
             OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO AN
         EXECUTORY CONTRACT OR UNEXPIRED LEASE WITH ONE OR MORE
         OF THE DEBTORS AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

        PLEASE TAKE NOTICE that on June 16, 2021, the Debtors filed the Debtors’ Motion
for Entry of an Order (I) Approving the Private Sale of Lord Aeck Sargent Pursuant to
11 U.S.C. § 363 of the Bankruptcy Code, (II) Authorizing Assumption and Assignment of Certain
Executory Contracts in Connection Therewith, and (III) Granting Related Relief [Docket No. [●]]
(the “Sale Motion”) 2 with the United States Bankruptcy Court for the Southern District of Texas
(the “Court”) which seeks approval of, among other things, the assumption and assignment of
certain Executory Contracts.

       PLEASE TAKE FURTHER NOTICE that, as contemplated by the Sale Motion, the
Debtors currently intend to assume and assign to the Purchaser the contracts listed on the Assigned
Contracts Schedule, attached hereto as Exhibit A upon approval of the Sale. You are a
counterparty to at least one Assigned Contract on the Assigned Contracts Schedule. The Debtors
have conducted a review of their books and records and have determined that the cure amount for
unpaid monetary obligations under such Assigned Contracts is as set forth on Exhibit A
(the “Cure Costs”).

        PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure Costs,
object to a proposed assignment to the Purchaser of any Assigned Contract, or object to the ability
of the Purchaser to provide adequate assurance of future performance with respect to any Assigned

1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/katerra. The location of Debtor Katerra Inc.’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de Ventura,
      Scottsdale, Arizona 85258.

2     All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Sale
      Motion.
       Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 32 of 33




Contract, your objection must: (i) be in writing; (ii) comply with the applicable provisions of the
Bankruptcy Rules, Bankruptcy Local Rules, and any order governing the administration of these
chapter 11 cases; (iii) state with specificity the nature of the objection and, if the objection pertains
to the proposed Cure Costs, state the correct cure amount alleged to be owed to the objecting
Contract Counterparty, together with any applicable and appropriate documentation in support
thereof; and (iv) be filed with the Court no later than 14 days following the date of service of
this Cure Notice at 4:00 p.m. (prevailing Central Time) (the “Cure Objection Deadline”), in
each case, and served on the following parties: (a) the Debtors’ counsel, Kirkland & Ellis LLP,
601 Lexington Avenue, New York, New York 10022, Attn.: Joshua A. Sussberg, P.C.
(joshua.sussberg@kirkland.com) and Christine A. Okike, P.C. (christine.okike@kirkland.com),
Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn.: Josh Altman
(josh.altman@kirkland.com) and Dan Latona (dan.latona@kirkland.com), and Kirkland & Ellis
LLP, 3330 Hillview Avenue, Palo Alto, California 94304, Attn. Rodin M. Hai-Jew, P.C.
(rodin.hai-jew@kirkland.com); and (b) the United States Trustee for the Southern District of
Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002, Attn.: Hector Duran and Jana
Whitworth.

        PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Costs(s),
(b) the proposed assignment and assumption of any Assigned Contract, or (c) adequate assurance
of the Purchaser’s ability to perform is filed by the Cure Objection Deadline, as applicable, then
(i) you will be deemed to have stipulated that the Cure Costs as determined by the Debtors are
correct, (ii) you will be forever barred, estopped, and enjoined from asserting any additional cure
amount under the proposed Assigned Contract, (iii) you will be forever barred, estopped, and
enjoined from objecting to such proposed assignment to the Purchaser on the grounds that the
Purchaser has not provided adequate assurance of future performance as of the closing date of the
Sale, and (iv) the Court may enter an order approving the Sale without a hearing on the Sale
Motion.

        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the
inclusion of any Assigned Contract on the Cure Notice does not require or guarantee that such
Assigned Contract will be assumed by the Debtors at any time or assumed and assigned, and all
rights of the Debtors and the Purchaser with respect to such Assigned Contract are reserved.
Moreover, the Debtors explicitly reserve their rights, in their reasonable discretion, to seek to reject
or assume each Assigned Contract pursuant to section 365(a) of the Bankruptcy Code and in
accordance with the procedures allowing the Debtors and/or the Purchaser, as applicable, to
designate any Assigned Contract as either rejected or assumed on a post-closing basis.

        PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
prepetition nature of the Assigned Contracts or the validity, priority, or amount of any claims of
a counterparty to any Assigned Contract against the Debtors that may arise under such
Assigned Contract, (ii) creates a postpetition contract or agreement, or (iii) elevates to
administrative expense priority any claims of a counterparty to any Assigned Contract against
the Debtors that may arise under such Assigned Contract.




                                                   2
     Case 21-31861 Document 187 Filed in TXSB on 06/16/21 Page 33 of 33




Houston, Texas
[●], 2021

/s/
JACKSON WALKER LLP                           KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (admitted pro hac vice)
J. Machir Stull (TX Bar No. 24070697)        Christine A. Okike, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone: (713) 752-4200                    Telephone: (212) 446-4800
Facsimile: (713) 752-4221                    Facsimile:    (212) 446-4900
Email:       mcavenaugh@jw.com               Email:        joshua.sussberg@kirkland.com
              jwertz@jw.com                                christine.okike@kirkland.com
              mstull@jw.com
                                             -and-

Proposed Co-Counsel to the Debtors
and Debtors in Possession                    Joshua M. Altman (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           josh.altman@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
